COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00118-CR


Waleed H. Hawidi                        §    From Criminal District Court No. 3

                                        §    of Tarrant County (1271961D)

v.                                      §    May 12, 2016

                                        §    Opinion by Justice Walker

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/s/ Sue Walker___________________
                                       Justice Sue Walker